COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Bumgardner
Argued at Richmond, Virginia


PATRICK MARCEL PATTERSON
                                          MEMORANDUM OPINION * BY
v.   Record No. 1236-99-2                  JUDGE RICHARD S. BRAY
                                                MAY 9, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    William R. Shelton, Judge

          Joseph W. Kaestner (Kaestner, Pitney & Jones,
          P.C., on brief), for appellant.

          Virginia B. Theisen, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Patrick Marcel Patterson (defendant) appeals convictions in a

bench trial for grand larceny, forgery and uttering.   He

challenges the sufficiency of an accomplice's testimony to support

the convictions.   Finding no error, we affirm the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

                                 I.

     In reviewing the sufficiency of the evidence, we consider

the record "'in the light most favorable to the Commonwealth,


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
giving it all reasonable inferences fairly deducible therefrom.

In so doing, we must discard the evidence of the accused in

conflict with that of the Commonwealth, and regard as true all

the credible evidence favorable to the Commonwealth . . . .'"

Watkins v. Commonwealth, 26 Va. App. 335, 348, 404 S.E.2d 856,

866 (1998) (citation omitted).      The credibility of the

witnesses, the weight accorded testimony, and the inferences to

be drawn from proven facts are matters to be determined by the

fact finder.    See Long v. Commonwealth, 8 Va. App. 194, 199, 379

S.E.2d 473, 476 (1989).    The judgment of the trial court will

not be set aside unless plainly wrong or unsupported by the

evidence.    See Code § 8.01-680.

     In October 1997, defendant was employed as a "senior

accountant" in the "student accounts office" (office) of

Virginia State University.    Routinely, the office directed

correspondence to "all students who . . . have money that is

owed to them from the University that have been on [the] records

for one year or more without activity."     The student is

requested to complete an appended inquiry, which provides the

University with instructions for disposition of the funds on

deposit, a current address and other data.

     On October 23, 1997, the University received a response

from Deboria Waytes, 1 a former student, whose correspondence from


     1
         Deboria Waytes did not testify.


                                 - 2 -
the University had been previously mailed to a Washington, D.C.

address.   The completed inquiry requested that monies on deposit

to her credit be withdrawn and forwarded to an address in

Midlothian, Virginia, a former residence of defendant that he

vacated in May 1997.    Accordingly, a "Check Request" form, dated

October 22, 1997, was generated by the office, which instructed

the University to "refund [an] overpayment of account" to Waytes

in the sum of $2,561.94.   Alfred Washington, then the "bursar of

student accounts," and another employee, Paulette Anderson

Moore, identified defendant's signature at the line designated,

"Requested by" on the "Check Request."   A handwritten notation,

"Hold for Pickup," appeared on the face of the document.    The

University then issued a check, dated October 23, 1997, for

$2,561.94, payable to Waytes, and retained the instrument in the

bursar's office.

     Kimberly Cherry, defendant's student assistant, testified

that defendant approached her in October 1997, promoting "a full

[sic] proof plan to make a little extra money."   Defendant

suggested that he "generate . . . checks," which Cherry would

"cash," and then "split the funds in half" with him.   Cherry

agreed and, in "late October of 1997," defendant telephoned,

advised that he had "the check," and arranged to meet her "at

the close of office."   Defendant and Cherry "waited for

everybody to leave," entered Washington's office and "got the

[Waytes] check."   Cherry recalled that defendant "signed Deboria

                                - 3 -
Waytes' name to it" and the two proceeded to a nearby "ATM" and

deposited the check into Cherry's bank account.   Once the item

had "cleared," Cherry notified defendant and, as requested,

delivered "his half."   Moore testified that the endorsement of

Waytes' name to the check "appear[s] to be similar to the

handwriting of defendant."

     On July 13, 1998, Cherry was arrested for the instant

offenses and, in the presence of University Police Sergeant

Robert H. Carmichael, III, telephoned defendant, advised that

she had been "caught in the check embezzlement," and threatened

"to turn him in," "if he wouldn't help [her] out."   Defendant

was unwilling to "talk . . . about it over the phone," but

agreed to meet Cherry at a local restaurant at 6:00 p.m. that

evening.   Carmichael monitored the conversation "on and off,"

drove to the designated restaurant at the "set time" and

observed defendant "at that location."

     Defendant argues on brief that the trial court erroneously

relied upon Cherry's contradicted and uncorroborated testimony to

support the convictions. 2




     2
       The Commonwealth contends that defendant procedurally
defaulted a challenge to the sufficiency of the evidence to
prove an unauthorized endorsement. However, in the "Petition
for Appeal," defendant identified the "Question Presented" as,
"Whether the Uncorroborated Testimony of an Accomplice is
Sufficient to Support a Conviction of a Crime Under the Facts of
This Case." Under such circumstances, we will consider the
argument on the merits.

                               - 4 -
                                II.

     Forgery is "'the false making or materially altering with

intent to defraud, of any writing which, if genuine, might

apparently be of legal efficacy, or the foundation of legal

liability.'"   Fitzgerald v. Commonwealth, 227 Va. 171, 173, 313

S.E.2d 394, 395 (1984) (citation omitted).   Uttering, a separate

and distinct offense, is comprised of "an assertion by word or

action that a writing known to be forged is good and valid."

Bateman v. Commonwealth, 205 Va. 595, 600, 139 S.E.2d 102, 106

(1964).   Grand larceny is "the wrongful or fraudulent taking of

personal goods [valued at $200 or more], belonging to another,

without his assent, and with the intention to deprive the owner

thereof permanently."   Jones v. Commonwealth, 3 Va. App. 295, 300,

349 S.E.2d 414, 417-18 (1986); see also Code § 18.2-95.

     Defendant concedes that "the uncorroborated testimony of an

accomplice is sufficient without more to convict a person accused

of a crime."   Brown v. Commonwealth, 8 Va. App. 474, 477, 382

S.E.2d 296, 298 (1989); see also Allard v. Commonwealth, 24 Va.

App. 57, 63, 480 S.E.2d 139, 142 (1997).   In such instances,

credibility becomes the issue, and this Court will not disturb the

findings of the trial court unless the "testimony was 'inherently

incredible, or so contrary to human experience as to render it

unworthy of belief.'"   Robertson v. Commonwealth, 12 Va. App. 854,

858, 406 S.E.2d 417, 419 (1991) (citation omitted).   On the



                               - 5 -
instant record, we find Cherry's testimony neither incredible nor

uncorroborated. 3

     Cherry testified, in detail, to the criminal enterprise

conceived by defendant and executed jointly with her.   Her

evidence clearly establishes that, together, the two perpetrated

forgery, uttering and grand larceny.   Corroborating Cherry's

evidence, Waytes' current address on her purported response to the

University inquiry was a previous address of defendant, the "Check

Request" emanating from defendant's office was dated prior to

receipt of the response by the University, and defendant's

handwriting appeared on both the "Check Request" and endorsement

of the related check.   Finally, defendant reported to the

restaurant following the telephone conversation with Cherry,

behavior which inferred involvement with her in the unlawful

conduct that prompted the meeting.

     We recognize that "[w]here one signs the name of another to a

check, it is presumed, in the absence of other evidence, that he

has authority to do so."   Lewis v. Commonwealth, 213 Va. 156, 157,

191 S.E.2d 232, 233 (1972).   However, an absence of authority may

be proven by circumstantial evidence which "is as competent and is

entitled to as much weight as direct evidence, provided it is


     3
       "To corroborate an accomplice's testimony, independent
evidence must relate 'to some fact which goes to establish the
guilt of the accused' or 'tends to connect' the accused with the
crime." Brown, 8 Va. App. at 478, 382 S.E.2d at 298 (citation
omitted).


                               - 6 -
sufficiently convincing to exclude every reasonable hypothesis

except that of guilt."   Coleman v. Commonwealth, 226 Va. 31, 53,

307 S.E.2d 864, 876 (1983).

     Here, although Waytes did not testify that defendant signed

her name without authority, the evidence otherwise proved this

element of the alleged forgery.   Defendant and Cherry collaborated

in a "[fool]-proof plan" to unlawfully subvert University

procedures through the repeated use of Waytes' name, clearly

without authorization, thereby facilitating theft of the subject

funds.

     Accordingly, we find the evidence sufficient to support the

convictions and affirm the trial court.

                                                         Affirmed.




                               - 7 -